DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal conference request
In view of the Appeal Brief filed on 05/27/2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:



 /PARVIZ HASSANZADEH/ Supervisory Patent Examiner, Art Unit 1716                                                                                                                                                                                                       
Election/Restrictions
Applicants’ cancellation of claim 14 is acknowledged. 
Claim Interpretations
To clarify for the reader, in independent claims, the obverse surface 32F is facing vapor deposition source ES and the reverse surface 32R facing target substrate (Fig. 8, [0002]). 

	The “a direction in which the mask holes are arranged” of claims 4-5 and 11-12, Applicants’ Fig. 1 shows the direction of mask holes can be either X or Y direction from the top view and will be examined accordingly.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ookawara et al. (US 20120060756, hereafter ‘756), in view of Okamoto et al. (JP 2010174305, hereafter ‘305).
‘756 teaches some limitations of:
Claim 1: MASK FOR ORGANIC ELECTROLUMINESCENCE DEVICE (title), using a vapor deposition mask and forming a pixel array layer ([0006]), in FIG. 1A, surface treatment is performed by annealing a steel material such as a metal foil M ([0011], 3rd sentence), The open hole pattern (having metal portions M and open hole portions H) of the metal mask has design specification of a regular open hole 
Figs. 3C, 4C show the same shape as Applicants’ hole in the center region 32C and Fig. 1F shows such holes arranged in a row, as shown in Applicants’ Fig. 8, the claimed “the mask region includes an obverse surface including a large opening of each mask hole, and a reverse surface including a small opening of each mask hole, each mask hole includes a large hole, which includes the large opening and narrows toward the small opening, a small hole, which includes the small opening and narrows toward the large opening, and a connection portion at which the large hole is connected to the small hole, each connection portion located at the central region has a shape protruding inward of the mask hole along the entire circumference of the mask hole and is configured by a section, a distance between the section and the reverse surface is a step height for the central region”.
Claim 8: MASK FOR ORGANIC ELECTROLUMINESCENCE DEVICE (title), using a vapor deposition mask and forming a pixel array layer ([0006]), in FIG. 1A, surface treatment is performed by annealing a steel material such as a metal foil M ([0011], 3rd sentence), The open hole pattern (having metal portions M and open hole 
Figs. 3C, 4C show the same shape as Applicants’ hole in the center region 32C and Fig. 1F shows such holes arranged in a row, as shown in Applicants’ Fig. 8, the claimed “the mask region includes an obverse surface including a large opening of each mask hole, and a reverse surface including a small opening of each mask hole, each mask hole includes a large hole, which includes the large opening and narrows toward the small opening, a small hole, which includes the small opening and narrows toward the large opening, and a connection portion at which the large hole is connected to the small hole, each connection portion located at the central region has a shape protruding inward of the mask hole along the entire circumference of the mask hole and is configured by a section, a distance between the section and the reverse surface is a step height for the central region”).
Claim 15: MASK FOR ORGANIC ELECTROLUMINESCENCE DEVICE (title), using a vapor deposition mask and forming a pixel array layer ([0006]), in FIG. 1A, surface treatment is performed by annealing a steel material such as a metal foil M rd sentence), The open hole pattern (having metal portions M and open hole portions H) of the metal mask has design specification of a regular open hole arrangement a (the claimed “a vapor deposition metal mask comprising: a mask region including a plurality of mask holes”, note H in Figs. 1F, 2A, and 6A-6C),
Figs. 3C, 4C show the same shape as Applicants’ hole in the center region 32C and Fig. 1F shows such holes arranged in a row, as shown in Applicants’ Fig. 8, the claimed “each of the mask holes having a larger opening on an obverse surface than an opening on a reverse surface, the mask region includes a central region having some of the mask holes for facing a vapor deposition source”, note vapor deposition requires a vapor deposition source, and “each of the mask holes comprises a connection portion located within the hole and between the opening of the obverse surface and the opening of the reverse surface, wherein each of the connection portions, for mask holes located at an area of the central region, has a shape protruding inward of the mask hole along the entire circumference of the mask hole, the protruding shape having a first segment such that a distance between the first segment and the reverse surface is defined as a first step height”).

‘756 does not teach the other limitations of:
Claim 1: (the end region is located closer to one of ends of the mask region than the central region and includes some of the mask holes) that are different from (the mask holes included in the central region),
the end region has a shape protruding inward of the mask hole along the entire circumference of the mask hole and is configured by a first section, which is a section closer to the center of the mask region and a second section, which is a section closer to the one end of the mask region,
a distance between the first section and the reverse surface is a first step height for the end region, and
the first step height for the end region is smaller than the step height for the central region.
Claim 8: (the central region is located closer to a center of the mask region than the end region and includes some of the mask holes) that are different from (the mask holes included in the end region and are for facing a vapor deposition source), 
each connection portion located at the end region has a shape protruding inward of the mask hole along the entire circumference of the mask hole and is configured by a first section, which is a section closer to the center of the mask region and a second section, which is a section closer to one of the ends of the mask region,
a distance between the first section and the reverse surface is a first step height for the end region, and
the first step height for the end region is smaller than the step height for the central region.


‘305 is an analogous art in the field of DEPOSITION APPARATUS AND ORGANIC EL DISPLAY DEVICE (title), particularly a deposition mask (abstract). ‘305 teaches that the inclination directions are all the same direction does not necessarily mean that they are parallel to each other, and both are inside in the mask thickness direction from the vapor deposition source 11 side toward the vapor deposition substrate 20 side. It means that the inclined surface is inclined in the direction from the outside to the outside. More specifically, as shown in FIG. 5, it is preferable that the inclination angle of the inclined surface of the inner inner wall 12a of each opening coincides with the entry angle of the organic substance from the vapor deposition source 11 to the opening at that location (English translation, [0048]). Note Fig. 8(c) shows a mask hole with a connection portion smaller than both upper and lower holes (does not need to have a straight inner wall), for the purpose of highly accurately forming the pixel area of an organic EL display device by suppressing a shadow phenomenon (abstract). Note the inner wall 12a are inclined. 


    PNG
    media_image1.png
    258
    448
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    180
    557
    media_image2.png
    Greyscale
[AltContent: textbox (Tilt the inner wall to
a larger degree, right 
inner wall larger tilt
than left inner wall, 
resulting the protrusion 
is tilted too)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tilt the inner 
wall to 
some degree)][AltContent: arrow][AltContent: textbox (no tilting)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Increasing tilting of 
inner walls 12a)][AltContent: textbox (The mask 
Hole tilting 
by the 
teaching of ‘305)][AltContent: arrow][AltContent: arrow][AltContent: arrow]Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have arranged the open hole H of ‘756 with an increasing inclination axis toward the edge of the mask, as taught by ‘305 (see illustration below), for the purpose of highly accurately forming the pixel area of an organic EL display device by suppressing a shadow phenomenon, as taught by ‘305 (abstract).

















In case Applicants argue that ‘756 does not explicitly teaches a vapor deposition source, ‘305 clearly teaches a vapor deposition source 11 (Fig. 5, [0033]).

In case Applicants argue that ‘756 does not teach the location of vapor source relative to mask of Fig. 1F (or 3C, 3D), it is a limited choice arrangement (KSR). Furthermore, smaller hole facing the deposition source does not make sense because the large hole portion would be blocked by the protrusion.


	The combination of ‘756 and ‘305 further teaches the limitations of:
Claims 2-7, 9-13, and 16-19: as a result of inclining the center axis of each open hole H toward the edge of the mask, by bending holes shape of Fig. 3C of ‘756 with gradually increasing angle of the center axis of each hole toward edge region of the mask, it would have had the claimed “a distance between the second section and the reverse surface is a second step height, and the second step height for each of the mask hole is greater than or equal to the first step height for the central region” of claims 2 and 9; “wherein the large hole includes an inner circumferential surface that has an arcuate shape in a cross section orthogonal to the obverse surface, the small hole includes an inner circumferential surface that has an arcuate shape in the cross section, among normals to the obverse surface in the cross section, a normal passing through a center of the large opening is a large hole normal, and a normal passing through a center of the small opening is a small hole normal, the large hole normal that .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20110293819 is cited for the location of the deposition source 110 below the larger portion of the holes in the mask 140.

US 20110027461 (Fig. 5) and 20130133573 (Fig. 6e, note Fig. 1 shows the direction of the crucible 20 is below the large hole of the mask) each is cited for the shape of the mask hole. US 20140099740 is cited for the inclination of nozzles 114a, 114b of the deposition source 100 (Fig. 1).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEATH T CHEN/Primary Examiner, Art Unit 1716